internal_revenue_service number release date index number ------------------- ---------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl b01 plr-151004-04 date date ty ------- ------- and ------- ty ------- ------- and ------- legend taxpayer parent co acquiring co acquiring group country a country b country c business d business e number f number g number h i-percent j-percent year year year year year year year year year ------------------- ein ---------------- ------------------------- ein ---------------- ------------------------ ------------------------------------- ---------- ------------ --------------- ------------ ----------------------------------------------------------- --- --- --- ------ -------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- plr-151004-04 year year year year year year year year dear ----------------- this is in response to your letter dated date in which a ruling was requested under sec_884 of the internal_revenue_code that taxpayer be treated as a qualified_resident of country a for its taxable years year year and year the information submitted for consideration is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination taxpayer a country a corporation is a wholly owned subsidiary of parent co also a country a corporation taxpayer currently owns interests in two u s real_estate partnerships acquired prior to year before the branch_profits_tax was enacted between year and year taxpayer entered into these partnerships with u s entities taxpayer elected under sec_882 to treat the real_property income derived through the partnerships as income which is effectively connected with the conduct of a u s trade_or_business in year parent co was acquired by acquiring co a country b corporation acquiring co is owned by members of acquiring group which is privately held and owned by individuals resident in country c following the year acquisition of taxpayer by acquiring taxpayer was no longer to meet any of the requirements in sec_1_884-5 or for qualified_resident status in a letter dated date we held that taxpayer would be treated as a qualified_resident of country a within the meaning of sec_884 and temp sec_1_884-5t for its taxable years year year and year then in a letter dated date we held that taxpayer would be treated as a qualified_resident of country a within the meaning of sec_884 and temp sec_1_884-5t for its taxable years year year and year taxpayer represents that parent co met the publicly-traded corporation test of sec_1_884-5 and that taxpayer was thus a qualified_resident of country a for its taxable years year through year based on parent co’s status as a publicly-traded corporation in those years plr-151004-04 under sec_884 for taxable years beginning on or after date a foreign_corporation that is engaged in a trade_or_business in the united_states or that has income treated as effectively connected with the conduct_of_a_trade_or_business in the united_states is generally subject_to the branch_profits_tax the branch_profits_tax is imposed on the foreign corporation’s sec_884 dividend_equivalent_amount at the rate of except as reduced by treaty in general the provisions of an income_tax treaty between the united_states and a foreign corporation’s country of residence will not apply to exempt the foreign_corporation from the branch_profits_tax or reduce the rate of the branch_profits_tax unless the foreign_corporation meets the requirements if any of the limitation_on_benefits article in such treaty with respect to the dividend_equivalent_amount and either the foreign_corporation is a qualified_resident of such country or the limitation_on_benefits article entered into force after date see sec_884 sec_1_884-1 sec_1_884-1 provides that the branch_profits_tax will not be imposed on the portion of the dividend_equivalent_amount with respect to which a country a corporation satisfies the requirements of sec_1_884-1 and so long as the united states-country a income_tax treaty the treaty remains in effect the term qualified_resident is defined by sec_884 and sec_1 a in general a foreign_corporation is a qualified_resident of a treaty country if it is a resident of that country within the meaning of such treaty and it meets the requirements of one of the following four tests the stock ownership and base erosion tests of sec_1_884-5 and c the corporation obtains a ruling as provided in sec_1_884-5 that it will be treated as a qualified_resident of its country of residence the publicly-traded corporation test of sec_1_884-5 the active trade_or_business test of sec_1_884-5 or under sec_1_884-5 the commissioner in his or her sole discretion may rule that a foreign_corporation is a qualified_resident of its country of residence if the commissioner determines that individuals who are not residents of the foreign_country of which the foreign_corporation is a resident do not use the treaty between that country and the united_states in a manner inconsistent with the purposes of sec_884 which include but are not limited to the prevention of treaty shopping sec_1 f provides that in making the determination whether a foreign_corporation will be treated as a qualified_resident of its country of residence the commissioner may take into account factors including plr-151004-04 i the business reasons for establishing and maintaining the foreign_corporation in the country of residence ii the date of incorporation of the foreign_corporation in relation to the date that an income_tax treaty between the united_states and the foreign corporation’s country of residence entered into force iii the continuity of the historical business and ownership of the foreign_corporation iv the extent to which the foreign_corporation meets the requirements of one or more of the tests described in paragraphs b through e of this section v the extent to which the u s trade_or_business is dependent on capital assets or personnel of the foreign trade_or_business vi the extent to which the foreign_corporation receives special tax benefits in its country of residence vii whether the foreign_corporation is a member_of_an_affiliated_group as defined in sec_1504 without regard to sec_1504 or that has no members resident outside the country of residence of the foreign_corporation and viii the extent to which the foreign_corporation would be entitled to comparable treaty benefits with respect to all articles of an income_tax treaty that would apply to that corporation if it had been incorporated in the country or countries of residence of the majority of its shareholders for purposes of the preceding sentence shareholders taken into account shall generally be limited to persons described in paragraph b i of this section relating to the stock ownership test but for the fact that they are not residents of the foreign corporation’s country of residence taxpayer was originally incorporated in year in country a more than number g years before the treaty entered into force and more than number h years before the branch_profits_tax was enacted taxpayer was engaged in the business e business in country a until it sold the business in year upon the year sale of its business taxpayer retained some of the country a real_estate previously used in its business and taxpayer has been a real_estate company since that date none of parent’s non- country a subsidiaries are real_estate companies and all of parent’s subsidiaries formed outside of country a are exclusively involved in parent’s business d business country a real_estate represents virtually all j-percent of the book_value of the real_estate owned by taxpayer taxpayer’s u s real_estate partnerships represent less than one percent of the parent group’s total assets plr-151004-04 taxpayer has been more than i-percent owned by parent for more than number f years and has been wholly owned by parent since year although parent was acquired by acquiring group in year the acquisition does not appear to have had any effects on taxpayer’s business or parent’s ownership of taxpayer taxpayer’s u s real_estate partnerships continue to be operated by the u s partners and only to the extent that capital needs are not met by the partnerships taxpayer must provide its proportionate share of the required capital from country a taxpayer represents that it does not receive special tax benefits in country a under the treaty and pursuant to taxpayer’s sec_882 election taxpayer represents that under article -- of the treaty the income and losses from its u s real_estate partnership interests which include significant net operating losses that expired unused are in effect subjected to tax only in the united_states taxpayer represents that all of its other income deductions and credits are taken into account in computing the tax_liability of parent group in country a according to taxpayer acquiring group’s acquisition of parent caused no change in country a’s taxation of taxpayer’s income no comparable treaty benefits would be available if taxpayer were incorporated in the location of residence of its ultimate shareholders country c the united_states does not have an income_tax treaty with country c taxpayer represents however that acquiring group’s acquisition of parent group was for business reasons wholly unrelated to taxpayer’s ownership of u s real_estate partnership interests and the treaty benefits potentially available with respect to income derived from such interests based on the information submitted and the representations made it is held that taxpayer will be treated as a qualified_resident of country a within the meaning of sec_884 and sec_1_884-5 for its taxable years year and assuming no change in material facts year and year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning the application of the treaty to taxpayer or concerning the tax treatment of taxpayer under any provision of the code or regulations other than those set forth above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely plr-151004-04 elizabeth u karzon chief branch office of associate chief_counsel international
